    Case: 1:21-cv-04231 Document #: 1 Filed: 08/10/21 Page 1 of 65 PageID #:1




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS,
                           EASTERN DIVISION

KEITH WALKER,

                   Plaintiff,

           v.                                Case No._____________

ADMINISTRATOR OF THE ESTATE OF               JURY TRIAL DEMANDED
FORMER CHICAGO POLICE
DEPARTMENT COMMANDER JON
BURGE, DANIEL MCWEENY, JOHN
HALLORAN, ANTHONY MASLANKA,
WILLIAM MOSER, ADMINISTRATOR
OF THE ESTATE OF LOUIS CAESAR,
JACK MCCANN, THOMAS BRANKIN,
ROBERT LANE, ADMINISTRATOR OF
THE ESTATE OF NICK CRESCENZO,
ADMINISTRATOR OF THE ESTATE OF
CRAIG CEGIELSKI, JOHN SMITH, Star
# 3023, DAVID GOLUBIAK, J. GRIFFIN,
Star # 10370, ADMINISTRATOR OF THE
ESTATE OF SERGEANT JOHN BYRNE,
SERGEANT DORIS BYRD,
ADMINISTRATOR OF THE ESTATE OF
SUPERINTENDENT LEROY MARTIN,
and UNKNOWN EMPLOYEES OF THE
CITY OF CHICAGO, NICHOLAS FORD,
MICHELLE MCDOWELL SIMMONS, the
CITY OF CHICAGO, and the COUNTY OF
COOK.

                   Defendants.
     Case: 1:21-cv-04231 Document #: 1 Filed: 08/10/21 Page 2 of 65 PageID #:2




                                  COMPLAINT

      Plaintiff KEITH WALKER, by his attorneys, Loevy & Loevy, complains of

Defendants Administrator of the Estate of Former Chicago Police Department

Commander JON BURGE; Former CPD DETECTIVE DANIEL MCWEENY, Star #

14367, Former CPD DETECTIVE JOHN HALLORAN, Star # 17429, Former CPD

DETECTIVE ANTHONY MASLANKA, Star # 16161, Former CPD DETECTIVE

WILLIAM MOSER, Star # 5056, Administrator of the Estate of Former CPD

DETECTIVE LOUIS CAESAR, Star # 7208, Former CPD DETECTIVE JACK

MCCANN, Star # 8137, Former CPD DETECTIVE THOMAS BRANKIN, Star #

12403, Former CPD DETECTIVE ROBERT LANE, Star # 12874, Administrator of

the Estate of Former CPD DETECTIVE NICK CRESCENZO, Star # 3620,

Administrator of the Estate of Former CPD DETECTIVE CRAIG CEGIELSKI, Star

# 14238, Former CPD DETECTIVE JOHN SMITH, Star # 3023, Former CPD

DETECTIVE DAVID GOLUBIAK, Former CPD DETECTIVE J. GRIFFIN, Star #

10370, Administrator of the Estate of Former CPD SUPERINTENDENT LEROY

MARTIN, FORMER CPD SERGEANT DORIS BYRD, Star # 920 and UNKNOWN

EMPLOYEES OF THE CITY OF CHICAGO, NICHOLAS FORD, MICHELLE

MCDOWELL SIMMONS, the CITY OF CHICAGO, and the COUNTY OF COOK,

and states as follows:

                                INTRODUCTION

      1.     Plaintiff, Keith Walker, is an innocent man who spent nearly three

decades imprisoned for crimes he did not commit.



                                         2
     Case: 1:21-cv-04231 Document #: 1 Filed: 08/10/21 Page 3 of 65 PageID #:3




      2.     Like countless others, Mr. Walker’s odyssey through a corrupt criminal

justice system was instigated by a racist Chicago Police Department that too often

treats Black and Brown men and women as nothing more than collateral damage in

pursuit of its own agenda.

      3.     In July 1991, 23-year-old Keith Walker was forced to confess to the

murder of Shawn Wicks, a crime he had nothing to do with. Wicks—a white

suburban teenager in a black South Side neighborhood of Chicago—was the

unfortunate victim of a robbery that has gone unsolved to this day. Not a single

piece of physical evidence ever connected Walker to the crime.

      4.     Walker’s false confession to Wicks’s murder, like many other false

confessions obtained in the City of Chicago, was the product of abuse by police

detectives working under now-infamous Commander Jon Burge.

      5.     Defendant Burge, along with Defendants Daniel McWeeny, John

Halloran, Anthony Maslanka, William Moser, Louis Caesar, Jack McCann, Thomas

Brankin, Robert Lane, Nicholas Crescenzo, Craig Cegielski, John Smith, David

Golubiak, J. Griffin, and others, physically and psychologically abused Walker and

held him for days.

      6.     Defendants tortured Walker, threatened to kill him, called him racial

slurs, and overwhelmed his will.

      7.     Defendants’ interrogation of Walker was an example of an established

practice in the City of Chicago—the false confession capital of the United States—




                                          3
     Case: 1:21-cv-04231 Document #: 1 Filed: 08/10/21 Page 4 of 65 PageID #:4




used to secure involuntary incriminating statements from innocent criminal

suspects through the use of illegal tactics.

      8.     After he suffered prolonged physical and psychological abuse over the

course of days, Walker, fearing for his life, signed a false confession implicating

himself in crimes he did not commit.

      9.     Walker’s false confession led to his wrongful conviction and 29 years in

prison before he was finally exonerated.

      10.    In addition, Walker’s wrongful conviction was caused by the egregious

misconduct of the Defendant Chicago Police officers and Cook County Prosecutors,

who fabricated and suppressed evidence in order to secure Walker’s arrest,

prosecution, and conviction.

      11.    After nearly three decades fighting for his freedom, having spent well

over half his life in prison Walker was finally exonerated in 2020.

      12.    Walker’s wrongful conviction is not an isolated occurrence. Rather, it is

part of patterns and practices of systemic torture and physical abuse of Black

citizens at the Area 2 and Area 3 Police Headquarters under Defendant Jon Burge’s

command and supervision.

      13.    Plaintiff’s torture, wrongful prosecutions and false imprisonment

occurred and continued because command personnel in the Chicago Police

Department (hereinafter “CPD”), successive Superintendents of Police and several

Mayors of the City of Chicago, most notably former Mayor Richard M. Daley, as

well as Cook County, its State’s Attorney, and its State’s Attorneys’ Office, all



                                           4
     Case: 1:21-cv-04231 Document #: 1 Filed: 08/10/21 Page 5 of 65 PageID #:5




concealed and suppressed their knowledge of ongoing torture and physical abuse

under Burge, blocked and undercut all efforts to expose, discipline, and prosecute

offending officers, and refused to intervene to stop the continuing egregious and

criminally unconstitutional misconduct.

      14.    Although Walker will never get the nearly 30 years of his life back and

therefore will never be made whole, he now seeks justice for the harm Defendants

have caused and redress for the loss of liberty and the terrible hardship he has

suffered.

                          JURISDCTION AND VENUE

      15.    Walker brings this action pursuant to 42 U.S.C. § 1983 and Illinois law

to redress Defendants’ tortious conduct and the deprivation under color of law of his

rights secured by the United States Constitution.

      16.    This Court has jurisdiction pursuant to 28 U.S.C. § 1331 and § 1367.

      17.    Venue is proper under 28 U.S.C. § 1391(b). Plaintiff resides in this

judicial district and the events and omissions giving rise to his claims occurred here.

                                     PARTIES

      18.    Plaintiff Keith Walker is a 53-year-old Black man, a citizen of the

United States, and resident of the State of Illinois. Keith Walker was born Brian

Keith Hall but has long been known by his middle name, “Keith,” and by his

mother’s last name, “Walker.” He spent 29 years of his 53 years imprisoned for a

murder he did not commit.




                                          5
     Case: 1:21-cv-04231 Document #: 1 Filed: 08/10/21 Page 6 of 65 PageID #:6




      19.    Jon Burge, who is deceased and therefore sued by and through his

estate, was a duly appointed and sworn Chicago Police Lieutenant and was, from

1982 to August of 1986, the commanding officer of Chicago Police Area 2 Detective

Violent Crimes Unit. In 1988, Burge was appointed Commander of Area 3 Detective

Division and held this assignment until November of 1991, when he was suspended

and, ultimately, fired by the CPD for the torture and abuse of another African

American man named Andrew Wilson. Defendant Burge engaged in a pattern and

practice of torture and brutality himself, and also supervised, encouraged,

sanctioned, condoned and ratified brutality and torture by other detectives and

supervisors, including, but not limited to, the Police Officer Defendants named

herein. Defendant Burge, who was the supervising Lieutenant, inter alia, of

Defendants McWeeny, Halloran, Maslanka, Moser, Caesar, McCann, Brankin,

Lane, Crescenzo, Cegielski, Smith, Golubiak, Griffin, Byrne, and Byrd on, before,

and after June of 1991, was, on June 28, 2010, convicted of perjury and obstruction

of justice for falsely denying that he participated in, was aware of, and supervised

police torture. Burge engaged in the conduct complained of in the course and scope

of his employment, and is sued, through his estate, in his individual capacity. Burge

died in 2018. The Administrator of the Estate of Jon Burge is sued as successor in

interest to Jon Burge.

      20.    At all times relevant to the events described in this complaint,

Defendants McWeeny, Halloran, Maslanka, Moser, Caesar, McCann, Brankin,

Lane, Crescenzo, Cegielski, Smith, Golubiak, Griffin, Byrne, Byrd, and Martin



                                          6
     Case: 1:21-cv-04231 Document #: 1 Filed: 08/10/21 Page 7 of 65 PageID #:7




were police officers employed by the Chicago Police Department and the City of

Chicago. They engaged in the conduct complained of herein in the course and scope

of their employment and are sued in their individual capacity. These Defendants,

like Defendant Burge, engaged in patterns and practices of torture and brutality as

alleged herein.

      21.    Collectively, Defendants McWeeney, Halloran, Maslanka, Moser,

Caesar, McCann, Brankin, Lane, Crescenzo, Cegielski, Smith, Golubiak, and Griffin

are known as the “Police Officer Defendants”

      22.    Collectively, Defendants Martin, Byrne, and Byrd are known as the

“Supervisory Defendants.”

      23.    Defendant City of Chicago is a municipal corporation that is or was the

employer of the above-named defendants. Each of the individually named Police

Officer Defendants, Supervisory Defendants, and Defendant Jon Burge acted

during their investigation of the Wicks murder as agents or employees of the City of

Chicago. The City of Chicago is liable for all torts committed by the Defendants

pursuant to the doctrine of respondeat superior. Additionally, the City of Chicago is

responsible for the policies and practices of the Chicago Police Department.

      24.    Defendants Nicholas Ford and Michelle McDowell Simmons were

Assistant Cook County State’s Attorneys in the Felony Review Division in 1991.

They engaged in the conduct complained of in the course and scope of their

employment and are sued in their individual capacity.




                                          7
        Case: 1:21-cv-04231 Document #: 1 Filed: 08/10/21 Page 8 of 65 PageID #:8




         25.   Collectively, Defendants Ford and McDowell are known as the

“CCSAO Defendants”

         26.   Defendant Cook County is a governmental entity within the State of

Illinois, which consists in part of its CCSAO and the Cook County Board. At certain

times relevant to this action, Cook County was the employer of Defendants Ford

and McDowell Simmons and is therefore a necessary party to this lawsuit.

         27.   Each and every individual Defendant, known and unknown, acted

under color of law and within the scope of his or her employment at all times

relevant to this lawsuit. Each of the individual Defendants is sued in his or her

individual capacity unless otherwise noted.

                                        FACTS

                                      The Crime

         28.   On June 3, 1991, at approximately 2:00 a.m., Shawn Wicks was shot

multiple times during a robbery on Chicago’s southeast side.

         29.   Wicks was attempting to buy marijuana on the street near the

intersection of 52nd and Laflin when he was confronted by someone with a gun

intent on robbing Wicks of his drug money.

         30.   Wicks had traveled to this location with a man he knew named Marcus

Bell.

         31.   Prior to the attempted robbery and shooting, Wicks and Bell, along

with several other friends had all been hanging out together at Bell’s apartment at

52nd and Justine in Chicago, drinking and smoking marijuana.



                                           8
     Case: 1:21-cv-04231 Document #: 1 Filed: 08/10/21 Page 9 of 65 PageID #:9




         32.   Wicks and Bell had left the apartment to purchase marijuana earlier

in the evening, returned, and then smoked the marijuana.

         33.   At some point in the evening, Wicks and Bell decided to venture out a

second time to purchase more marijuana.

         34.   The men traveled around the neighborhood attempting to locate some

someone who would sell them marijuana.

         35.   Eventually, the men encountered someone who they believed to be a

drug dealer.

         36.   During the attempted drug transaction, an unknown perpetrator

pulled a gun on Wicks and demanded his money.

         37.   According to Marcus Bell, Wicks refused to turn over his money.

         38.   The individual with the gun opened fire, shooting Wicks multiple

times.

                              The Police Investigation

         39.   Responding officers found Wicks lying on the ground suffering from

gunshot wounds. They were unable to get any information from him.

         40.   After the paramedics arrived, Wicks told an ambulance driver that he

went to a party and then to Laflin Street because he knew he could get drugs there.

         41.   Wicks did not offer any details about the perpetrator or the

circumstances of his shooting to paramedics.

         42.   Defendant Byrne assigned Defendants McWeeney, Brankin, Lane, and

other Chicago police officers to the investigation.



                                            9
    Case: 1:21-cv-04231 Document #: 1 Filed: 08/10/21 Page 10 of 65 PageID #:10




      43.    Police interviewed Bell and several of Wicks’s other friends.

      44.    Defendants McWeeny, McCann, and Caesar detained Bell.

                   Police Officer Defendants Falsely Arrest Walker

      45.    In early June 1991, Walker was walking out of a convenience store

when Defendants McWeeny, McCann, Caesar, Halloran, and others detained

Walker.

      46.    Defendants were wearing plainclothes when they approached Walker.

      47.    Defendants approached Walker with their guns drawn.

      48.    One of the Defendants grabbed Walker, threw him onto the ground,

and handcuffed him.

      49.    Defendants searched Walker but found no evidence of any crime.

      50.    Nevertheless, Police Officer Defendants detained Walker and put him

into the back of one of the cars.

      51.    Police Officer Defendants never informed Walker of his Miranda rights

or explained to him why he was being arrested.

      52.    Police Officer Defendants took Walker to the Area 3 Detective

Headquarters, where Jon Burge was Commander.

                    Defendants Interrogate Walker for Days

      53.    At Area 3, Police Officer Defendants first locked Walker in a cage.

They next moved him to an interrogation room.

      54.    As soon as Walker was brought into the interrogation room, one of the

Defendants slammed him against the wall of the room.



                                         10
    Case: 1:21-cv-04231 Document #: 1 Filed: 08/10/21 Page 11 of 65 PageID #:11




      55.    Defendants handcuffed Walker to the wall.

      56.    Multiple Defendants repeatedly struck Walker.

      57.    Walker pleaded with Defendants to stop. He began to cry and begged

for mercy.

      58.    Walker was not allowed to call his attorney.

      59.    Walker was not read his Miranda rights.

      60.    Despite asking several times, Walker was not initially told why he had

been arrested.

      61.    At various times, Defendants Burge, McWeeney, Caesar, Halloran,

McCann, Maslanka, and others entered the room where Walker was being held.

      62.    Defendant McWeeney eventually accused Walker of shooting someone.

      63.    Other Defendants also told Walker that they knew he had shot

someone and that they had someone at the police station who had implicated

Walker.

      64.    Walker continuously denied any knowledge of the shooting.

      65.    Defendants then began a regime of physical and psychological torture

that would last for days.

      66.    Walker continued to deny any involvement in any shooting and

continued to ask for a lawyer.

      67.    Defendant McWeeney repeatedly attempted to get Walker to sign

documents.




                                         11
    Case: 1:21-cv-04231 Document #: 1 Filed: 08/10/21 Page 12 of 65 PageID #:12




      68.    Walker told Defendant McWeeney that he was innocent and that he

could not read the documents.

      69.    Defendants repeatedly called Walker “n****r” and “boy,” and insulted

him by telling him that he was “stupid,” “dumb,” and “retarded.”

      70.    Defendants told Walker that if he continued to refuse to sign a

statement, he would never go home again, that he would never see his family again,

and that he was going to get the death penalty.

      71.    During the interrogation, Defendants Burge, McWeeney, Halloran, and

other defendants brought a Chicago Police evidence technician into the room and

administered what Defendants referred to as a “gun test.” The evidence tech used a

swab and a solution which he wiped all over Walker’s fingers and hands. Walker

asked what the test was, and the technician responded that it was a test to

determine whether Walker had fired a gun.

      72.    At the end of the test, the technician indicated to Defendants that the

test was negative, and that there was no indication that Walker had fired a weapon.

      73.    Defendants ordered the evidence technician to leave the room.

      74.    For several days, Police Officer Defendants including Burge,

McWeeney, Caesar, Maslanka, and others continued to interrogate Walker about

the June 3 murder of Wicks.

      75.    These Defendants tortured Walker, attacking him, kicking him,

delivering blows to his head, choking him, and administering electrical shocks,

among other illegal acts of physical violence.



                                          12
    Case: 1:21-cv-04231 Document #: 1 Filed: 08/10/21 Page 13 of 65 PageID #:13




       76.   In addition to the extreme physical abuse and threats that Walker

would be executed if he did not cooperate, Defendants kept Plaintiff handcuffed to

the wall during the interrogation, reinforcing their total control and authority over

him.

       77.   They also intentionally deprived Plaintiff of sleep throughout the

interrogation. Defendants kept him awake and handcuffed to the wall in a

windowless interview room during his days-long interrogation. By the time

Plaintiff’s interrogation came to an end, Plaintiff had not slept since arriving at the

police station.

       78.   The enforced sleep deprivation heightened the already impermissibly

coercive nature of the interrogation.

       79.   Defendants repeatedly and strenuously accused Plaintiff of the Wicks

murder over the course of the interrogation. Defendants screamed at Plaintiff

repeatedly that he was guilty, often within inches of his face, in order to

deliberately intimidate and frighten Plaintiff.

       80.   For most of the interrogation, the room in which the interrogation took

place was closed and locked, without any windows.

       81.   Defendants also failed to give Plaintiff any effective Miranda

warnings. At no point did Plaintiff knowingly or voluntarily waive his right to

remain silent or his right to have counsel present at the interrogation.

       82.   In the face of the extreme physical and psychological abuse and

coercion described above, Plaintiff steadfastly maintained his innocence. Plaintiff



                                          13
    Case: 1:21-cv-04231 Document #: 1 Filed: 08/10/21 Page 14 of 65 PageID #:14




told the Police Officer Defendants over and over that he did not know anything

about the crime and that he was not involved in any way in the Wicks murder. The

Defendants ignored Plaintiff and brushed to the side evidence that corroborated

Plaintiff’s claims of innocence.

      83.      In response to Walker denying his involvement in the shooting,

Defendants, including Defendant Burge, continued to physically and psychologically

abuse Walker, in order to coerce Walker into falsely confessing to involvement in

the Wicks murder.

      84.      Defendants repeatedly attacked Walker whenever he denied his

involvement.

      85.      Walker legitimately feared that Defendants might kill him.

      86.      At some point, Defendants left the room and returned with a small

device. They used this device to repeatedly electrocute Walker. The electric

shocks were administered by a black, make-shift device with a crank on the

side. It was placed on Walker’s arm and used repeatedly to electrocute him.

      87.      The electrical shocks were administered multiple times over the course

of days.

      88.      At one point, one of the Defendants pointed a gun at Walker’s head

and threatened to kill him.

      89.      Walker begged Defendants to stop beating and shocking him and he

truthfully told Police Officer Defendants he did not commit or witness Wicks any

shooting.



                                          14
    Case: 1:21-cv-04231 Document #: 1 Filed: 08/10/21 Page 15 of 65 PageID #:15




      90.    Defendants, including McWeeny, falsely told Walker that they found

evidence connecting him to the Wicks shooting.

      91.    Ultimately, Defendants overcame Walker’s will and caused him to

confess falsely to the Wicks shooting.

      92.    As described in greater detail below, Defendants employed the same or

similar torture and tactics on three other men they had in custody in addition to

Walker, including Marcus Bell.

      93.    Defendants did not disclose they had used those tactics, and they

obtained false statements from these other men that were used to implicate Walker

in the Wicks shooting.

                   Defendants Fabricate a Deathbed Identification

      94.    In furtherance of the conspiracy to frame Walker, Defendants,

including Defendant McWeeny, fabricated a police report stating that, Wicks

identified Walker as the person who shot him during a photo array conducted at

Cook County hospital.

      95.    At the time of the purported identification, Wicks had undergone

multiple surgeries, was intubated, was unable to speak, and was under the

influence of sedatives.

      96.    Defendant McWeeny falsely claimed that because Wicks was

unable to speak, he established a hand squeezing system whereby he showed

Wicks a series of photos and Wicks identified Walker.




                                         15
    Case: 1:21-cv-04231 Document #: 1 Filed: 08/10/21 Page 16 of 65 PageID #:16




      97.     In reality, the identification never occurred and was wholly

fabricated.

      98.     In addition, the photo array consisted of Polaroids of three suspects

and Walker, which were in color, as well as allegedly other “filler photographs,”

which were black and white.

      99.     Accordingly, even if the photo array had resulted in an identification,

the array was unduly suggestive.

      100.    Wicks died from his wounds on June 10, 1991, shortly after the

purported identification occurred.

      101.    Following McWeeny’s alleged photo array identification, Defendant

Simmons was summoned to Wicks’s hospital room where she met with

Defendant McWeeny.

      102.    Defendant Simmons falsely claimed that because Wicks was unable

to speak, she established an eye blinking system whereby she showed Wicks

Polaroids of Walker and his co-defendants and that Wicks had identified

Walker.

      103.    Again, at the time of Simmons’s purported identification, Wicks was

intubated, was unable to speak, and was under the influence of sedatives.

      104.    Again, the photo array was unduly suggestive.

              As an Act of Survival, Walker Escapes Police Custody

      105.    At some point, after days of interrogation and torture, Walker was

left alone in the interrogation room, handcuffed to a bench.



                                          16
    Case: 1:21-cv-04231 Document #: 1 Filed: 08/10/21 Page 17 of 65 PageID #:17




      106.   Walker observed that the interrogation room had dried blood stains on

the floor and furniture.

      107.   Terrified that he was not going to make it out of that room alive,

Walker managed to slide his hand out of the handcuff.

      108.   The door of the room that Walker was in was unlocked.

      109.   After enduring multiple days of torture, Walker, fearing that the

Defendants were going to eventually kill him, decided to try to escape.

      110.   Walker left the room he was in, proceeded down the stairs, and out

the front door of the police station.

      111.   After his escape, Walker hid from the police, in fear for his life.

   Defendants Torture Marcus Bell and Tyshawn Ross into Implicating
                Walker and Suppress Their Misconduct

      112.   While Defendants were interrogating Walker, they were also

interrogating and torturing Marcus Bell and Tyshawn Ross.

      113.   As with Walker, Police Officer Defendants used physical and

psychological abuse to coerce Bell and Ross into signing statements falsely

implicating Walker in the Wicks shooting.

      114.   Defendants beat and threatened Bell. They repeatedly struck him until

vomited on himself.

      115.   Bell asked for a lawyer, but Defendants refused his requests.

      116.   Defendants cuffed him to the wall and laughed at him while he cried

and urinated and defecated on himself while handcuffed to the wall.

      117.   Eventually, Bell’s will was overwhelmed, and he agreed to sign a

                                         17
    Case: 1:21-cv-04231 Document #: 1 Filed: 08/10/21 Page 18 of 65 PageID #:18




confession implicating Walker as the person who shot Wicks and himself as an

accomplice to the shooting.

      118.   The statement contained the same fabricated account of a botched plan

to rob Wicks that was set out in Walker’s fabricated statement.

      119.   The information in Bell’s statement implicating Walker was made up

and fed to Bell by Defendants, including Defendant Caesar.

      120.   Defendants also beat and threatened Ross. When Ross continued to

deny any knowledge or involvement in the shooting, Defendants attached the black

electrical device to his testicles and repeatedly electrocuted him.

      121.   Just like Bell, Ross ultimately signed a false statement implicating

Walker in the shooting of Wicks after being tortured by Defendants.

      122.   The information in Bell’s statement implicating Walker was made up

and fed to Bell by Police Officer Defendants, including McCann.

         Defendants Coerce Walker into Signing a False Confession

      123.   Walker was eventually arrested, taken into custody, and

interrogated by Defendants again.

      124.   Walker was again locked in an interrogation room.

      125.   Terrified from the prior physical and emotional torture and abuse he

had suffered, Walker suffered a complete and immediate psychological collapse.

      126.   This time, Defendants Golubiak and Griffin entered the interrogation

room, joined later by Defendant Ford.




                                          18
    Case: 1:21-cv-04231 Document #: 1 Filed: 08/10/21 Page 19 of 65 PageID #:19




      127.   Walker did not know Defendant Ford was a Cook County State’s

Attorney because Ford never introduced himself as such to Walker.

      128.   Defendants Golubiak, Griffin, and Ford told Walker that Bell and Ross

had implicated him in the Wicks murder.

      129.   Walker again told the Defendants that he had nothing to do with

the Wicks shooting.

      130.   Defendants told him that they knew what had happened to him when

he was in custody a month prior and that if he refused to sign the confession,

Defendants would resume their torture of him.

      131.   Defendants furthermore told Walker that if refused to sign a

confession, they would make certain he eventually got the death penalty.

      132.   Defendant Ford told Walker that he would never see his family

again if he did not cooperate.

      133.   Walker was in such fear for his life that he agreed to sign whatever the

Defendants told him to in order to avoid further torture.

      134.   Defendants Golubiak and Griffin, in concert with Defendant Ford,

presented Walker with a handwritten confession.

      135.   The statement presented to Walker was already written out.

      136.   Defendants Golubiak, Griffin, and Ford pressured Walker to sign it,

making clear to him that if he refused, he would be tortured again.

      137.   Walker signed the handwritten confession but never read it.




                                         19
    Case: 1:21-cv-04231 Document #: 1 Filed: 08/10/21 Page 20 of 65 PageID #:20




         138.   The facts in the statement were entirely fabricated by Defendants,

including Defendant Ford.

         139.   Walker’s confession was signed at 2:45 a.m. on July 3, 1991.

         140.   Each Defendant Officer was present at some point during Walker’s

interrogations and participated in the coercion that resulted in his false statement.

         141.   At all times, Police Officer Defendants knew Walker had no

involvement in the Wicks shooting.

         142.   Only after signing the confession, and on the basis of that confession

and the statements of Bell, Ross, and eventually another man named Yusef Trice,

Walker was charged with murder for the Wicks shooting.

  Police Officer Defendants Torture Yusef Trice into Implicating Walker

         143.   Then months later, in September 1991, Defendants detained Yusef

Trice.

         144.   When Trice denied any knowledge or involvement in the shooting,

Defendants beat and threatened Trice.

         145.   Just like Bell and Ross before him, Trice also signed a false statement

implicating Walker in the shooting of Wicks after being tortured by Defendants.

         146.   The information in Trice’s statement implicating Walker was made up

and fed to Trice by Police Officer Defendants including McWeeney.

                  Plaintiff’s Wrongful Prosecution and Conviction

         147.   The Police Officer Defendants fabricated police reports to cover up

their misconduct, and they provided those false reports to state prosecutors.



                                            20
    Case: 1:21-cv-04231 Document #: 1 Filed: 08/10/21 Page 21 of 65 PageID #:21




      148.   The Police Officer Defendants’ reports and fabricated statements

became the basis for charging and prosecuting Walker.

      149.   Among other things, the Police Officer Defendants suppressed all

information about the coercive tactics they had used on Walker, including the

torture, psychological abuse and threats, the fabricated co-defendant witness

statements, and their fabrication of Wicks’s identification.

      150.   As a result of Defendants’ misconduct and based on the false evidence

described in this complaint, Walker was prosecuted for the shooting death of Shawn

Wicks.

      151.   The Police Officer Defendants hid their fabrication of evidence from

prosecutors and from Walker’s defense before his trial, and they suppressed all

evidence that exonerated Walker.

      152.   The Police Officer Defendants gave false statements to state

prosecutors, and Defendants McWeeney, Caesar, McCann provided false testimony

during Walker’s criminal proceedings.

      153.   The only evidence introduced at Walker’s trial implicating him in the

murder was the material the Police Officer Defendants fabricated and coerced.

      154.   Because of the Police Officer Defendants false and manufactured

evidence, Walker was wrongfully convicted and sentenced to life in prison.

      155.   Walker was 23 years old at the time Defendants framed, tortured, and

coerced him to confess to a crime for which he was completely innocent.




                                          21
       Case: 1:21-cv-04231 Document #: 1 Filed: 08/10/21 Page 22 of 65 PageID #:22




                        Plaintiff’s Long Road to Exoneration

         156.   After his conviction, Plaintiff fought hard to prove his innocence.

         157.   One of his Walker’s attempts to seek justice was derailed by one the

very people who conspired to frame him in the first place.

         158.   In March of 2004, Walker submitted a pro se post-conviction petition

alleging that he was beaten, and his confession was coerced.

         159.   Inexplicably, on April 20, 2004, then-judge Defendant Ford summarily

dismissed Walker’s petition, stating “In total it is my view that this petition for

post-conviction relief is patently frivolous and without merit and will be dismissed

in accordance without finding.”

         160.   On appeal the Illinois Appellate Court recognized Ford’s prior

involvement in the case and vacated Judge Ford’s summary dismissal and

remanded the case for further proceedings under Illinois’ Post-Conviction Hearing

Act.

         161.   After Walker’s case was returned to the trial court, Judge Ford finally

recused himself.

         162.   Eventually in 2008, Walker filed an amended post-conviction petition,

detailing Police Officer Defendants’ abuse during his interrogation. By this time,

Jon Burge and his progeny had risen to notoriety for coercing false confessions from

innocent, young, Black boys and men using physical and psychological abuse.

         163.   Before going to hearing, in August 2020, the Attorney General’s Office

moved to vacate Walker’s conviction and dismiss all charges against him.



                                             22
    Case: 1:21-cv-04231 Document #: 1 Filed: 08/10/21 Page 23 of 65 PageID #:23




       164.   On August 13, 2020, after nearly 30 years in prison, 52-year-old Keith

Walker was finally a free man again.

      Policy and Practice of Wrongly Convicting Innocent Individuals

       165.   The Chicago Police Department is responsible, by virtue of its official

policies, for inflicting miscarriages of justice in scores of incidents like the one

Walker endured.

       166.   Since 1986, at least 150 cases have come to light in which Chicago

police officers fabricated false evidence or suppressed exculpatory evidence to cause

the convictions of an innocent person for serious crimes he did not commit.

       167.   These cases include many in which Chicago police officers used the

same tactics Defendants employed against Plaintiff in this case, including

fabricating evidence, concealing exculpatory evidence, manipulating eyewitness

identifications and testimony, and using other tactics to secure the arrest,

prosecution, and conviction without probable cause and without regard for the

person’s actual guilt or innocence.

       168.   As early as November of 1990, the Chicago Police Department’s Office

of Professional Standards acknowledged, in its “Goldston Report,” that “abuse did

occur and that it was systematic” at Area 2.

       169.   The Goldston Report, which was prepared by OPS investigator Michael

Goldston, found that there was systematic abuse of suspects held in custody at Area

2 and that Area 2 command personnel were aware of the systematic abuse and

encouraged it by actively participating or failing to take action to stop it.



                                            23
    Case: 1:21-cv-04231 Document #: 1 Filed: 08/10/21 Page 24 of 65 PageID #:24




         170.   In 1991, the Goldston Report was supplemented with a finding that

Defendants Burge and others were among the prime movers in this pattern of

abuse.

         171.   In a companion Report (the Sanders Report) the OPS found that

Defendants Burge and others tortured a man named Andrew Wilson and

recommended that all three be fired.

         172.   The CPD’s policy and practice of misconduct was recently further

described in a Federal Bureau of Investigation FD-302 Report of an interview with

Assistant State’s Attorney Terence Johnson. The Report documents, among other

things, that in the 1990s Chicago police detectives fed information to witnesses and

coached them through court-reported and handwritten statements, coerced

witnesses into sticking to a detective’s theory of the case, physically abused

witnesses, and worked together to develop and rehearse false narratives so there

were no inconsistencies in the witnesses’ stories.

         173.   At all relevant times, members of the Chicago Police Department,

including Defendants in this action, systematically suppressed exculpatory and/or

impeaching material by intentionally secreting discoverable reports, memos, and

other information. This concealed material was kept in files that were maintained

only at the police department and never disclosed to the participants of the criminal

justice system. As a matter of widespread custom and practice, these clandestine

files were withheld from the State’s Attorney’s Office and from criminal defendants,




                                           24
    Case: 1:21-cv-04231 Document #: 1 Filed: 08/10/21 Page 25 of 65 PageID #:25




and they were routinely destroyed or hidden at the close of the investigation rather

than being preserved as part of the official file.

         174.   Consistent with the municipal policy and practice described in the

preceding paragraph, employees of the City of Chicago, including the named

Defendants, concealed exculpatory evidence from Plaintiff.

         175.   The existence of this policy and practice of suppressing exculpatory

and/or impeaching material in clandestine files was established in the cases of, inter

alia, Rivera v. Guevara, No. 12 C 4428 (N.D. Ill.), Fields v. City of Chicago, No. 10 C

1168 (N.D. Ill.), and Jones v. City of Chicago, No. 87 C 2536 (N.D. Ill.).

         176.   The policies and practices of suppressing exculpatory and/or

impeaching evidence at issue in Rivera, Fields, and Jones applied throughout the

timeframe from the 1980s through the 2000s, including at the time of the Wicks

murder investigation at issue here.

         177.   In addition, the City of Chicago and the Chicago Police Department

routinely failed to investigate cases in which Chicago police detectives

recommended charging an innocent person with a serious crime, and no Chicago

police officer has ever been disciplined as a result of his misconduct in any of those

cases.

         178.   Before and during the period in which Plaintiff was falsely charged

with and convicted of the Wicks murder, the City of Chicago also operated a

dysfunctional disciplinary system for Chicago police officers accused of serious

misconduct. The City almost never imposed significant discipline against police



                                            25
    Case: 1:21-cv-04231 Document #: 1 Filed: 08/10/21 Page 26 of 65 PageID #:26




officers accused of violating the civil and constitutional rights of members of the

public. Further, the disciplinary apparatus had no mechanism for identifying police

officers who were repeatedly accused of engaging in misconduct.

      179.   The U.S. Department of Justice recently issued a report finding that

there were “engrained deficiencies in the systems CPD uses to provide officers with

supervision and training.” In particular, on the subject of training, the DOJ

concluded that the “CPD’s inattention to training needs, including a longstanding

failure to invest in the resources, facilities, staffing, and planning required to train

a department of approximately 12,000 members, leaves officers underprepared to

police effectively and lawfully. Officer errors and misconceptions that result from

lack of training are not corrected in the field, because CPD has neither structured

supervision in a way that will adequately support officers, nor invested in programs

and systems that will detect when officers are in need of help or exhibiting behavior

that must be corrected. Officers’ ability to stay safe, protect public safety, and police

within constitutional standards suffers as a result.”

      180.   On the subject of supervision, the DOJ concluded among other things

that “[i]nstead of encouraging the chain of command to instill proper policing tactics

and respect for constitutional policing in CPD officers, CPD provides little incentive,

or even opportunity, for supervisors to meaningfully guide and direct CPD officers.

CPD provides even less incentive for supervisors to hold officers accountable when

they deviate from CPD policy and the law. The City has long known that CPD’s

direct supervision of officers is inadequate, including through the fact that multiple



                                           26
    Case: 1:21-cv-04231 Document #: 1 Filed: 08/10/21 Page 27 of 65 PageID #:27




reports in the last two decades have highlighted deficiencies in CPD’s supervisory

practices. Yet, City and CPD leadership have not made the necessary reforms to

CPD’s supervision structure and processes, and community and officer safety suffer

as a result.”

       181.     The DOJ “confirmed that CPD’s accountability systems are broadly

ineffective at deterring or detecting misconduct, and at holding officers accountable

when they violate the law or CPD policy.” In particular, the Department of Justice

found that the City failed to investigate nearly half of misconduct complaints; where

investigations did occur, there were “consistent patterns of egregious investigative

deficiencies”; and where misconduct complaints were sustained, discipline was

inconsistent and unpredictable.

       182.     Similarly, the Chicago Police Accountability Task Force reported in

April 2016 that “[g]oing back years, and continuing to the present day, CPD has

missed opportunities to make accountability an organizational priority.” Between

2004 and 2016, the City recommended disciplinary action in fewer than 4% of cases

in which it paid settlements to plaintiffs alleging violation of their civil rights and

did not conduct any disciplinary investigations in over half of those cases.

       183.     Since before Walker’s arrest and continuing for years afterward,

municipal policy makers and department supervisors condoned and facilitated a

code of silence within the Chicago Police Department. In accordance with this code,

officers refused to report and otherwise lied about misconduct committed by their

colleagues, including the misconduct at issue in this case.



                                           27
    Case: 1:21-cv-04231 Document #: 1 Filed: 08/10/21 Page 28 of 65 PageID #:28




       184.    Charlie Beck, the former interim superintendent of the CPD, recently

acknowledged the existence of the CPD’s code of silence.

       185.    As a result of the City of Chicago’s established practices, Police Officer

Defendants came to believe that they may violate the civil rights of members of the

public and cause innocent persons to be charged with serious crimes without fear of

adverse consequences. The practices that enable this belief include failing to track

and identify police officers who are repeatedly accused of serious misconduct, failing

to investigate cases in which the police are implicated in a wrongful charge or

conviction, failing to discipline officers accused of serious misconduct, and

facilitating a code of silence within the Chicago Police Department. As a result of

these policies and practices of the City of Chicago, members of the Chicago Police

Department act with impunity when they violate the constitutional and civil rights

of citizens.

       186.    Police Officer Defendants engaged in such misconduct because they

had no reason to fear that the City of Chicago and its police department would ever

discipline them for doing so.

       187.    Several of these Defendants worked in Areas 2 and 3 alongside

notorious Chicago Police Detective Burge, whose long history of engaging in the

kind of investigative misconduct that occurred in this case, including manipulating

eyewitness identifications and fabricating and concealing evidence in the course of

maliciously prosecuting innocent persons, is well-known and widely acknowledged.




                                            28
    Case: 1:21-cv-04231 Document #: 1 Filed: 08/10/21 Page 29 of 65 PageID #:29




      188.   There are dozens of known cases in which Burge, his partners, his

colleagues, and other Chicago police officers engaged in the serious investigative

misconduct described above. They engaged in such misconduct because they had no

reason to fear that their supervisors would ever discipline them for doing so.

      189.   The City of Chicago and its police department also failed in the years

prior to Walker’s conviction to provide adequate training to Chicago police

detectives and other officers in many areas, including the following:

      a.     The conduct of live lineup, photographic, and other identification

             procedures.

      b.     Preserving material evidence, such as photographic arrays used for

             identification purposes;

      c.     The constitutional requirement to preserve and disclose exculpatory

             evidence, including how to identify such evidence and what steps to

             take when exculpatory evidence has been identified in order to ensure

             that the evidence is made part of the criminal proceeding.

      d.     The need to refrain from physical and psychological abuse, and

             manipulative and coercive conduct, in relation to suspects and

             witnesses.

      e.     The risks of wrongful conviction and the steps police officers should

             take to minimize risks.

      f.     The risks of engaging in tunnel vision during investigation.




                                          29
    Case: 1:21-cv-04231 Document #: 1 Filed: 08/10/21 Page 30 of 65 PageID #:30




      g.     The need for full disclosure, candor, and openness on the part of all

             officers who participate in the police disciplinary process, both as

             witnesses and as accused officers, and the need to report misconduct

             committed by fellow officers.

      190.   The need for police officers to be trained in these areas was and

remains obvious. The City’s failure to train Chicago police officers as alleged in the

preceding paragraph caused Walker’s wrongful conviction and his injuries.

      191.   The City’s failure to train, supervise, and discipline its officers,

including Defendants Burge, McWeeny, Halloran, Maslanka, Moser, Caesar,

McCann, Brankin, Lane, Crescenzo, Cegielski, Smith, Golubiak, Griffin, Martin,

Byrne, and Byrd, condones, ratifies, and sanctions the kind of misconduct that the

Defendants committed against Walker in this case. Constitutional violations such

as those that occurred in this case are encouraged and facilitated as a result of the

City’s practices and de facto polices, as alleged above.

      192.   The City of Chicago and final policymaking officials within the Chicago

Police Department failed to act to remedy the patterns of abuse described in the

preceding paragraphs, despite actual knowledge of the pattern of misconduct. They

thereby perpetuated the unlawful practices and ensured that no action would be

taken (independent of the judicial process) to remedy Plaintiff’s ongoing injuries.

      193.   The policies and practices described in the foregoing paragraphs were

also approved the City of Chicago policymakers, who were deliberately indifferent to

the violations of constitutional rights described herein.



                                           30
    Case: 1:21-cv-04231 Document #: 1 Filed: 08/10/21 Page 31 of 65 PageID #:31




             Defendant Martin’s Failure to Intervene and Concealment of
                            Exculpatory Evidence

      194.    In 1987, Defendant Martin was named Superintendent of the CPD.

      195.    Prior to becoming Superintendent of Police, Defendant Martin had

been Commander of Area 2 in 1983 and Defendant Burge’s direct supervisor.

      196.    At that time, Defendant Martin learned that Defendant Burge and

detectives under his command systematically tortured and abused numerous

African American suspects, including the Jackie and Andrew Wilson, Eric Smith,

Alonzo Smith, James Andrews, Jerry Mahaffey, Reginald Mahaffey, Gregory Banks,

David Bates, Darrell Cannon, James Cody and Leonard Hinton.

      197.    Defendant Martin failed to initiate appropriate investigations or to

discipline Defendant Burge in connection with any of these cases.

      198.    As Superintendent, possessing direct knowledge of Burge’s practices

from his time as Area 2 commander, Defendant Martin continued to fail to

intervene, to supervise, discipline or otherwise act to prevent the ongoing

misconduct of Burge and his men.

      199.    Instead, Defendant Martin worked actively to conceal and suppress

evidence of the pattern of torture, as is fully alleged below.

      200.    The actions and inactions of Defendant Martin in refusing and failing

to investigate the actions of Defendant Burge and his confederates and in

suppressing the exculpatory evidence in his possession proximately caused

Plaintiff’s wrongful prosecution, conviction, and 29 years of wrongful incarceration

for crimes that he did not commit.

                                           31
    Case: 1:21-cv-04231 Document #: 1 Filed: 08/10/21 Page 32 of 65 PageID #:32




      201.   Plaintiff’s wrongful prosecution was continued, his exoneration was

delayed, and his imprisonment and wrongful conviction lasted far longer than they

otherwise would have because, for many years, Defendant Martin, in conspiracy

with others, including Defendants Burge, Byrne, Byrd, and their police

confederates, and successive Police Superintendents and police command personnel,

continued to make extraordinary efforts to suppress, conceal, and discredit

exculpatory evidence regarding the pattern of torture and physical abuse of African

American men by Chicago Police detectives under Burge’s command.

      202.   Rather than disclose exculpatory material and conduct appropriate

investigations, Defendants Martin, and other co-conspirators caused the CPD to

actively conceal and suppress information regarding the scope and extent of the

torture and abuse of African American suspects that occurred under Burge.

      203.   Defendant Martin and other police command personnel delayed,

obstructed, and otherwise undermined the OPS investigation, the Goldston Report,

and its findings and conclusions set forth above, inter alia, by suppressing evidence

of torture and by refusing to suspend, transfer or remove Burge either before, or for

nearly a year after, the Goldston Report’s findings were first made known to them

in November of 1990.

      204.   Defendant Martin and other command personnel further delayed,

obstructed, and otherwise undermined the OPS investigation, the Goldston Report,

and its findings and conclusions set forth above, inter alia, by suppressing the




                                          32
    Case: 1:21-cv-04231 Document #: 1 Filed: 08/10/21 Page 33 of 65 PageID #:33




findings that there was systematic abuse at Area 2, which implicated Defendants

Burge other Area 2 detectives who worked under Burge’s command.

      205.   The Goldston Report and its findings were not publicly released until

February 7, 1992, when Federal District Judge Milton I. Shadur ordered the

Report’s release.

      206.   Defendant Martin had been the commanding officer at Area 2 and

Defendant Burge’s direct supervisor during part of the time the Goldston Report

found there to be “systematic” torture, and that Defendant Martin therefore had a

motive and the intent to suppress and discredit the Goldston Report and its

findings.

      207.   Even after learning of the findings in the Goldston Report, Defendant

Martin and other command personnel, in violation of police regulations, refused to

investigate numerous other allegations of police torture that were brought to their

attention, including allegations of electric shock and abuse previously made by

electric shock victim Melvin Jones against Defendant Burge.

      208.   From 1989 to 1992, Defendant Martin, and command subordinates,

through several public hearings held by the Chicago City Council and the Chicago

Police Board, and a report by Amnesty International, were given additional actual

notice that Defendant Burge was the leader of a group of Chicago detectives that

systematically tortured and abused African American suspects in order to obtain

confessions in murder and other serious felony cases.




                                         33
    Case: 1:21-cv-04231 Document #: 1 Filed: 08/10/21 Page 34 of 65 PageID #:34




      209.   In January of 1992, Defendant Martin admitted in a publicly filed

pleading that there was an “astounding pattern or plan” on the part of Burge and

his confederates “to torture certain suspects, often with substantial criminal

records, into confessing to crimes.”

      210.   In February 1993, the Chicago Police Board fired Defendant Burge for

torturing Andrew Wilson. These findings became final in December 1995.

      211.   In 1993 the OPS re-opened investigations into approximately ten Area

2 torture cases. After exhaustive re-investigations, which uncovered substantial

new evidence in support of the allegations, OPS investigators sustained numerous

allegations that two of Defendant Burge’s self-admitted “right hand men,”

Defendant Sergeant John Byrne and Detective Peter Dignan, racially abused and

tortured Darrell Cannon, Phillip Adkins, Gregory Banks, Thomas Craft, Lee

Holmes and Stanley Howard.

      212.   From 1993 until 1998, OPS suppressed these findings and the

evidence.

      213.   In 1998, the City of Chicago, with full knowledge that Defendant

Byrne and Dignan, together with Defendants Burge and other Area 2 and Area 3

detectives, participated in a pattern and practice of torture and abuse of suspects,

including Plaintiff, violated police regulations and obstructed justice by overturning

the OPS sustained findings in the six re-opened cases set forth above; by refusing to

investigate other torture victims’ claims that they had been tortured; by refusing to




                                          34
    Case: 1:21-cv-04231 Document #: 1 Filed: 08/10/21 Page 35 of 65 PageID #:35




investigate the OPS suppression of evidence; and by suppressing these OPS files

and findings from Plaintiff and other criminal defendants.

       The Police Officer Defendants’ Pattern of Misconduct that Extended
                               to Mr. Walker

      214.   In addition, Police Officer Defendants’ abuse and coercion in

investigating the June 3, 1991 shooting was not an isolated incident. On the

contrary, each individual Defendant engaged in a pattern of similar misconduct

that extended to Walker and continued after his interrogation.

      215.   Before Walker’s interrogation, McWeeeny, for example, coerced

confessions from countless innocent people using the same methods he applied to

Walker.

      216.   McWeeny has invoked his Fifth Amendment privilege against self-

incrimination when asked to testify about his interrogations of suspects.

      217.   Furthermore, the 2006 report on the torture victims of Jon Burge by

Special Prosecutors Edward Egan and Robert Boyle (the “Egan Report”)

documented numerous abuses perpetrated by Defendants Maslanka, McWeeny, and

others in the 1980s and 90s. The report includes allegations that officers beat and

threatened arrestees into confession, hit them with objects including guns, phones,

flashlights, cords, nightsticks, fists and feet, kept them awake until they signed

confessions, electrocuted them, repeatedly called arrestees “n*****s” and conducted

lineups of juvenile suspects without notifying their parents.

      218.   Regarding Defendant Maslanka, the Report concluded beyond a

reasonable doubt that a suspect he was interrogating—Alfred Pinex—soiled himself

                                          35
    Case: 1:21-cv-04231 Document #: 1 Filed: 08/10/21 Page 36 of 65 PageID #:36




as a result of Maslanka’s physical abuse, and that Maslanka perjured himself when

he testified at Pinex’s sentencing hearing. See Egan & Boyle, Report of the Special

State's Attorney, at Volume C, 275-90.

      219.   Likewise, The Illinois First District Appellate Court has found that

“[n]umerous officers under the command of Burge, including officer[] . . . McWeeney

[sic], have been implicated in many . . . instances of physical abuse.”

      220.   The Illinois Supreme Court in People v. Patterson, 192 Ill. 2d 93 (2000),

for example, cited “[e]ight cases involv[ing] McWeeny, who was usually identified as

an officer who appeared to take a statement from the victim after the torture had

been completed.” Indeed, courts have described McWeeny as taking on the “good

cop” role in interrogations.”

      221.   Another man, Cortez Brown, was freed from prison after a post-

conviction hearing at which Defendant Maslanka asserted his Fifth Amendment

right to silence rather than testify about their interrogation of Brown, on grounds

that truthful statements could implicate them in a crime.

      222.   Likewise, Defendant McWeeny played a role in all four pardons based

on innocence granted by Governor Ryan in 2003.

      223.   Defendant McWeeny was also implicated in at least 11 cases of abuse

as established by the 2007 follow-up “Report on the Failure of Special Prosecutors

Edward J. Egan and Robert D. Boyle to Fairly Investigate Police Torture in

Chicago.”




                                          36
    Case: 1:21-cv-04231 Document #: 1 Filed: 08/10/21 Page 37 of 65 PageID #:37




      224.    In addition, McWeeny is mentioned in the Report as a participant in

the beating of Madison Hobley and playing a role in the torture of Stanley Howard

and Aaron Patterson.

      225.    The Report also concluded that Melvin Jones was telling the truth

about his claim of torture during an investigation in which McWeeny was involved.

      226.    Further, in 2007, Cook County Judge Sumner pointed to “evidence

presented by petitioner [James Andrews], which includes an OPS report, Appellate

and Supreme Court opinions regarding the systematic brutality at Area 2, other

incidences of torture at Area 2, and in particular at the hands of Detective

McWeeny” in vacating Andrews’ conviction based on the detectives’ wrongdoing.

      227.    Moreover, TIRC has referred to Defendant McWeeny as a “well-known

Burge subordinate.” As of July 25, 2013, TIRC noted that “McWeeny has been

accused in 14 other cases of abuse and coercion of suspects in police custody” in

crediting Robert Smith’s torture claims.

      228.    TIRC also determined in 2017 that Javan Deloney presented

“sufficient evidence of torture” by Defendant McWeeny.

      229.    Also, in 2017, TIRC unanimously found sufficient credible evidence of

torture to merit judicial review regarding Demond Weston’s claims that Defendants

Moser and Maslanka, and others, abused him and threatened him at the police

station until he falsely confessed to a 1990 murder—for which he was later

exonerated.




                                           37
    Case: 1:21-cv-04231 Document #: 1 Filed: 08/10/21 Page 38 of 65 PageID #:38




      230.   Defendant McWeeny has asserted the Fifth Amendment protection

against self-incrimination when questioned about abusing suspects in police

custody. For example, McWeeny asserted his Fifth Amendment rights in connection

with his participation in Walker’s co-defendant, TyShawn Ross’ conviction in

response to this question: “Did you on or about June 4, 1991, participate in, witness,

or otherwise become aware of the arrest, transport, interrogation, beating,

threatening, placing a bag over the head of, electric shocking and/or any other

physical or psychological abuse of arrestee TyShawn Ross?”

      231.   Examples of abuses by Police Officer Defendants also include the

following, all of which are corroborated by sworn testimony:

         a. On November 2, 1983, Defendant McWeeny, Jon Burge, and other

             CPD detectives tortured Darrell Cannon while interrogating him for

             the murder of Darrin Ross, a crime he did not commit. McWeeny

             participated in shoving a cattle prod into Cannon’s mouth until he

             agreed to falsely confess, among other abuse. Defendant McWeeny

             later perjured himself, denying in court that Cannon was abused.

         b. Around September 1987, Defendant McWeeny and others interrogated

             Robert Smith in connection with a double murder. Defendant

             McWeeny beat Smith in the chest. Smith falsely confessed to the

             murder because of McWeeny’s and other detectives’ abuse. In 2013,

             TIRC found Smith’s claim credible based, in part, on hospital records

             that substantiated the physical abuse.



                                          38
Case: 1:21-cv-04231 Document #: 1 Filed: 08/10/21 Page 39 of 65 PageID #:39




     c. In June 1989, Defendant McWeeny and others physically and

        psychologically abused 19-year-old Corey Batchelor and his friend

        Kevin Bailey until each confessed to a murder of which they were

        innocent. McWeeny and others punched, kicked, and choked Batchelor;

        banged his head into a wall; deprived him of sleep; isolated him from

        family and attorneys; threatened to kill him; and made false promises

        of leniency over the course of an interrogation that lasted over 24

        hours. After Batchelor served more than 15 years in prison, the State

        dismissed the charges against him and his conviction was vacated.

     d. In 1994, Defendant Moser and other officers beat Anthony Williams

        into falsely confessing to murder and armed robbery.

     e. As referenced above, in 1982 Jackie Wilson was tortured by Area Two

        detectives at the direction and with the participation of Defendant

        Burge into confessing to the murder of two Chicago police officers. 39

        years later on October 1, 2020, a special prosecutor dismissed charges

        against Wilson and on December 18, 2020, Wilson was granted a

        Certificate of Innocence by the State of Illinois, officially recognizing

        him as an innocent man. In granting the certificate, Honorable

        William H. Hooks found that Wilson had been physically tortured by a

        brutal electrical box torture ritual.




                                      39
    Case: 1:21-cv-04231 Document #: 1 Filed: 08/10/21 Page 40 of 65 PageID #:40




The Defendants’ Misconduct Was Committed in Furtherance of Conspiracy

      232.   All of the named individual Defendants, acting jointly and with other

police and prosecutorial investigative, supervisory, and command personnel,

together reached an understanding, engaged in an ongoing course of conduct and

joint action and otherwise conspired and continue to conspire among and between

themselves to deprive Plaintiff of his constitutional rights.

      233.   This conspiracy is evidenced, inter alia, by the overt acts set forth

above and below, and has continued to the present, as evidenced, inter alia, by the

false testimony and statements denying torture by these Defendants and their

fellow officers; false statements and testimony that Burge, and various other police

and assistant state’s attorney co-conspirators gave to the FBI, before the Federal

Grand Jury, and/or at trial in U.S. v Burge; and by false public statements

concerning police torture made by, inter alia, Defendant Burge, and co-conspirators,

including those made in July of 2006 in response to the Special Prosecutor’s Report,

in October of 2008 in response to Burge’s indictment, in June and July of 2010 in

response to Burge’s conviction, and in April and May of 2015 in response to Chicago

City Council passing of the Reparations For Burge Torture Victims’ Ordinance.

      234.   By and through these overt acts, together with those set forth above,

each and every Defendant, jointly and in conspiracy, with a shared understanding,

intent, and/or meeting of the minds, deprived, and continues to deprive, Plaintiff of

his constitutional rights, including his right to be free from unreasonable arrest,

seizure, wrongful confinement, imprisonment, and the excessive use of force; his



                                           40
    Case: 1:21-cv-04231 Document #: 1 Filed: 08/10/21 Page 41 of 65 PageID #:41




right to be free from involuntary self-incrimination and from interrogation

techniques that “shock the conscience;” his right to access to the courts, to a fair and

impartial trial and to be free from wrongful prosecution and conviction; and his

right to equal protection of the law, all as protected by the Fourth, Fifth and

Fourteenth Amendments to the United States Constitution.

                                 Walker’s Damages

      235.    Walker spent 29 years of his life in prison and jail for a crime he did

not commit.

      236.    For 29 years, Walker was threatened and attacked by guards and

inmates, experienced physical injuries, and lived in constant fear for his life.

      237.    Walker was repeatedly denied proper medical care during his

incarceration.

      238.    Additionally, the emotional pain and suffering Defendants’ misconduct

caused has been, and continues to be, substantial.

      239.    Because of Defendants’ misconduct, Walker was taken away from, and

missed out on, the lives of his family and his friends. Walker was only 23 years old

when he was arrested, and later sentenced to natural life without the possibility of

parole. He was robbed of opportunities to gain an education, to establish and

develop a career, and to pursue his interests and passions.

      240.    Walker has been deprived of all the basic pleasures of human

experience, which all free people enjoy as a matter of right, including the freedom to

live one’s life as an autonomous human being.



                                           41
    Case: 1:21-cv-04231 Document #: 1 Filed: 08/10/21 Page 42 of 65 PageID #:42




      241.   Walker lived in constant emotional anguish, never knowing whether

the truth would come out and whether he would ever be exonerated.

      242.   In addition to the severe trauma of wrongful imprisonment and

Walker’s loss of liberty, Defendants’ misconduct continues to cause Walker extreme

physical and psychological pain and suffering, humiliation, constant fear,

nightmares, anxiety, depression, despair, rage, and other physical and psychological

effects. Walker has also suffered profound and continuing reputational harm as a

result of being labeled a murderer.

                                  COUNT I
  42 U.S.C. § 1983 – Coerced and False Confession in Violation of the Fifth
                        and Fourteenth Amendments

      243.   Plaintiff incorporates each paragraph of this pleading as if fully

restated here.

      244.   In the manner described more fully above, the Police Officer

Defendants and the CCSAO Defendants, acting as investigators and without

probable cause to suspect Plaintiff of any crime, individually, jointly, and in

conspiracy with one another, and others unknown, as well as under color of law and

within the scope of their employment, forced Plaintiff to make false statements

involuntarily and against his will, which incriminated him and which were used

against him in criminal proceedings, in violation of his rights secured by the Fifth

and Fourteenth Amendments.

      245.   In addition, the Police Officer Defendants and the CCSAO Defendants,

acting as investigators and without probable cause to suspect Plaintiff of any crime,



                                          42
    Case: 1:21-cv-04231 Document #: 1 Filed: 08/10/21 Page 43 of 65 PageID #:43




individually, jointly, and in conspiracy with one another, as well as under color of

law and within the scope of their employment, used physical violence and extreme

psychological coercion in order to force Plaintiff to incriminate himself falsely and

against his will in a crime he had not committed, in violation of his right to due

process secured by the Fourteenth Amendment. This misconduct was so severe as to

shock the conscience, it was designed to injure Plaintiff, and it was not supported by

any conceivable governmental interest.

      246.   In addition, the Police Officer Defendants and the CCSAO Defendants,

acting as investigators and without probable cause to suspect Plaintiff of any crime,

individually, jointly, and in conspiracy with one another, as well as under color of

law and within the scope of their employment, fabricated a false confession, which

was attributed to Plaintiff and used against Plaintiff in his criminal proceedings, in

violation of Plaintiff’s right to a fair trial protected by the Fourteenth Amendment.

      247.   Specifically, Police Officer Defendants and the CCSAO Defendants

conducted, participated in, encouraged, advised, and ordered an unconstitutional,

multi-day interrogation of Plaintiff, using physical violence and psychological

coercion, which overbore Plaintiff’s will and resulting in him making involuntary

statements implicating himself in the murder of Shawn Wicks.

      248.   Those false incriminating statements were wholly fabricated by the

Defendants and attributed to Plaintiff.




                                          43
    Case: 1:21-cv-04231 Document #: 1 Filed: 08/10/21 Page 44 of 65 PageID #:44




      249.   Those false incriminating statements were used against Plaintiff to his

detriment throughout his criminal case. They were the reason that Plaintiff was

prosecuted and convicted of the Wicks murder.

      250.   The misconduct described in this Count was objectively unreasonable

and was undertaken intentionally, and in total disregard of the truth and Plaintiff’s

clear innocence.

      251.   As a result of Defendants’ misconduct described in this Count, Plaintiff

suffered loss of liberty, great mental anguish, humiliation, degradation, physical

and emotional pain and suffering, and other grievous and continuing injuries and

damages as set forth above.

      252.   Plaintiff’s injuries were caused by the policies, practices, and customs

of Defendant City of Chicago and the County of Cook.

      253.   At all relevant times and before the events giving rise to this lawsuit

occurred, the City of Chicago promulgated rules, regulations, policies, and

procedures for the conduct of interrogation, testing, and questioning of criminal

suspects by officers and agents of the Chicago Police Department. In addition, the

City of Chicago promulgated rules, regulations, policies, and procedures for the

training and supervision of officers and agents of the Chicago Police Department

with respect to the conduct of interrogations and the techniques to be used when

questioning criminal suspects.

      254.   These rules, regulations, policies, and procedures were implemented by

officers and agents of the Chicago Police Department, including the Police Officer



                                          44
    Case: 1:21-cv-04231 Document #: 1 Filed: 08/10/21 Page 45 of 65 PageID #:45




Defendants who were responsible for interrogating suspects and witnesses in

connection with the Wicks homicide investigation.

      255.   In addition, at all times relevant to the events described in this

pleading and for a period of time before those events, Defendant City of Chicago had

notice of a widespread practice by officers and agents of the Chicago Police

Department under which individuals like Plaintiff who were suspected of criminal

activity were routinely coerced against their will to implicate themselves in crimes

of which they were innocent. It was common for suspects interrogated by the

Chicago Police Department to falsely confess under extreme duress and after

suffering abuse to committing crimes to which they had no connection and for which

there was scant evidence to suggest they were involved.

      256.   Specifically, at all relevant times and for a period of time before the

events giving rise to this case, there existed a widespread practice among officers,

employees, and agents of the Chicago Police Department under which criminal

suspects were coerced to involuntarily implicate themselves by various means,

including but not limited to the following: (a) individuals, including minors and

individuals with mental disabilities and psychiatric conditions, were subjected to

unreasonably long and uninterrupted interrogations, often lasting for many hours

and even days; (b) individuals were subjected to actual and threatened physical and

psychological violence; (c) individuals were interrogated at length without proper

protection of their constitutional right to have an attorney present or to remain

silent; (d) individuals were forced to sign false statements fabricated by the police;



                                           45
    Case: 1:21-cv-04231 Document #: 1 Filed: 08/10/21 Page 46 of 65 PageID #:46




(e) officers and employees were permitted to lead or participate in interrogations

without proper training and without knowledge of the safeguards necessary to

ensure that individuals were not subjected to abusive conditions and did not confess

involuntarily or falsely; and (f) supervisors with knowledge of permissible and

impermissible interrogation techniques did not properly supervise or discipline

police officers and employees such that the coercive interrogations continued

unchecked.

      257.   These widespread practices were allowed to flourish because the

leaders, supervisors, and policymakers of the Chicago Police Department directly

encouraged and were thereby the moving force behind the very type of misconduct

at issue by failing to adequately train, supervise, and control their officers, agents,

and employees as to proper interrogation techniques and by failing to adequately

punish and discipline prior instances of similar misconduct, thus directly

encouraging future abuses like those that affected Plaintiff.

      258.   The above widespread practices were so well-settled as to constitute de

facto policy of the Chicago Police Department and were able to exist and thrive

because policymakers with authority exhibited deliberate indifference to the

problem, thereby effectively ratifying it.

      259.   In addition, the misconduct described in this Count was undertaken

pursuant to the policy and practice of the City of Chicago in that the constitutional

violations committed against Plaintiff were committed either directly by, or with the




                                             46
    Case: 1:21-cv-04231 Document #: 1 Filed: 08/10/21 Page 47 of 65 PageID #:47




knowledge or approval of, people with final policymaking authority for the Chicago

Police Department.

      260.   The policies, practices, and customs set forth above have resulted in

numerous well-publicized false confessions, including the false confession at issue

here, where individuals were convicted of crimes they did not commit after being

subjected to abusive interrogation techniques.

      261.   Plaintiff’s injuries were caused by officers, agents, and employees of

the City of Chicago, including but not limited to the individually named Defendants

who acted pursuant to the policies, practices, and customs set forth above in

engaging in the misconduct described in this Count.

      262.   The misconduct described in this Count by the Police Officer

Defendants was undertaken pursuant to the policy and practice of the Chicago

Police Department, in the manner more fully described below in Count VII.

                           COUNT II – 42 U.S.C. § 1983
                     Fabrication of False Witness Statements
                            (Fourteenth Amendment)

      263.   Plaintiff incorporates each paragraph of this Complaint as if fully

restated here.

      264.   In the manner described more fully above, the Police Officer

Defendants and the CCSAO Defendants, acting as investigators and without

probable cause to suspect Plaintiff of any crime, individually, jointly, and in

conspiracy with one another, and others unknown, as well as under color of law and

within the scope of their employment, deprived Plaintiff of his constitutional right



                                          47
    Case: 1:21-cv-04231 Document #: 1 Filed: 08/10/21 Page 48 of 65 PageID #:48




to a fair trial and due process by fabricating witness statements implicating

Plaintiff in crimes he did not commit, which Defendants knew to be false, and by

suppressing their own misconduct and the circumstances in which these witness

statements were obtained.

      135. Specifically, as set forth above, Defendants used physical violence and

psychological abuse to obtain false witness statements from Bell, Ross, and Trice

and other witnesses implicating Plaintiff in the Wicks murder.

      136. The misconduct described in this Count was objectively unreasonable

and was undertaken intentionally, and in total disregard of the truth and Plaintiff’s

clear innocence.

      137. As a result of Defendants’ misconduct described in this Count, Plaintiff

suffered loss of liberty, great mental anguish, humiliation, degradation, physical

and emotional pain and suffering, and other grievous and continuing injuries and

damages as set forth above.

      138. The misconduct described in this Count by the Police Officer Defendants

was undertaken pursuant to the policy and practice of the Chicago Police

Department, in the manner more fully described below in Count VII.

                          COUNT III – 42 U.S.C. § 1983
                 Deprivation of Liberty without Probable Cause
                    (Fourth and Fourteenth Amendments)

      139.   Plaintiff incorporates each paragraph of this Complaint as if fully

restated here.




                                         48
    Case: 1:21-cv-04231 Document #: 1 Filed: 08/10/21 Page 49 of 65 PageID #:49




      140.   In the manner described more fully above, the Police Officer

Defendants, individually, jointly, and in conspiracy with one another, as well as

under color of law and within the scope of their employment, used false evidence

that they had manufactured in order to accuse Plaintiff of criminal activity and

cause the institution and continuation of criminal proceedings against Plaintiff,

without probable cause.

      141.   In so doing, these Defendants caused Plaintiff to be deprived of his

liberty without probable cause, in violation of his rights secured by the Fourth and

Fourteenth Amendments.

      142.   These Defendants initiated and continued judicial proceedings against

Plaintiff maliciously, resulting in injury.

      143.   The judicial proceedings against Plaintiff were terminated in his favor

when the Cook County State’s Attorney dismissed all charges against him.

      144.   The misconduct described in this Count was objectively unreasonable

and was undertaken intentionally, and in total disregard of the truth and Plaintiff’s

clear innocence.

      145.   As a result of the misconduct of the Defendants described in this

Count, Plaintiff suffered loss of liberty, great mental anguish, humiliation,

degradation, emotional pain and suffering, and other grievous and continuing

injuries and damages.




                                              49
    Case: 1:21-cv-04231 Document #: 1 Filed: 08/10/21 Page 50 of 65 PageID #:50




      146.      The misconduct described in this Count by the Police Officer

Defendants was undertaken pursuant to the policy and practice of the Chicago

Police Department, in the manner more fully described below in Count VII.

                                   COUNT IV
      42 U.S.C. § 1983 – Violation of Due Process under the Fourteenth
                                  Amendment

      147.      Plaintiff incorporates each paragraph of this pleading as if restated

fully herein.

      148.      As described more fully above, Police Officer Defendants, while acting

individually, jointly, and in conspiracy with each other, as well as under color of law

and within the scope of their employment, deprived Plaintiff of his constitutional

right to due process and a fair trial.

      149.      In the manner described more fully above, Police Officer Defendants

deliberately withheld exculpatory and impeachment evidence from Plaintiff, his

attorneys, and prosecutors, among others, thereby misleading and misdirecting

Plaintiff’s criminal prosecution.

      150.      In addition, as described more fully above, Police Officer Defendants

fabricated and solicited false evidence, including statements and testimony they

knew to be false, fabricated police reports and other evidence falsely implicating

Plaintiff, suborned perjury, obtained Plaintiff’s conviction and continued

prosecution using that false evidence, and failed to correct fabricated evidence they

knew to be false when it was used against Plaintiff during his criminal trial.




                                            50
    Case: 1:21-cv-04231 Document #: 1 Filed: 08/10/21 Page 51 of 65 PageID #:51




      151.      In addition, the Police Officer Defendants concealed and fabricated

additional evidence that is not yet known to Plaintiff.

      152.      Defendants’ misconduct directly resulted in Plaintiff’s unjust criminal

prosecution and wrongful conviction, thereby denying him his constitutional right to

a fair trial guaranteed by the Fourteenth Amendment. Absent this misconduct,

Plaintiff’s prosecution would not and could not have been pursued.

      153.      The misconduct described in this count was objectively unreasonable

and was undertaken intentionally, with malice, with reckless indifference to the

rights of others, and with total disregard for the truth and Plaintiff’s clear

innocence.

      154.      As a result of Defendants’ misconduct described in this count, Plaintiff

suffered loss of liberty, great mental anguish, humiliation, degradation, physical

and emotional pain and suffering, and other grievous and continuing injuries and

damages as set forth above.

      155.      Plaintiff’s injuries were caused by the policies, practices, and customs

of Defendant City of Chicago in that employees and agents of the City regularly

failed to disclose exculpatory evidence to criminal defendants, fabricated false

evidence implicating individuals in criminal conduct, elicited false and coerced

witness testimony, pursued wrongful convictions through profoundly flawed

investigations, and otherwise violated due process in a manner similar to that

alleged here.




                                             51
    Case: 1:21-cv-04231 Document #: 1 Filed: 08/10/21 Page 52 of 65 PageID #:52




          156.   The above-described widespread practices were so well-settled as to

constitute de facto policy of the City of Chicago, and were allowed to exist and

flourish because municipal policymakers with authority over the City’s policies

exhibited deliberate indifference to the problem, thereby effectively ratifying the

policy.

          157.   The widespread practices described in the preceding paragraphs were

allowed to flourish because the City of Chicago declined to implement sufficient

training and any legitimate mechanism for oversight or punishment of officers and

agents who withheld material evidence, fabricated false evidence and witness

testimony, and pursued wrongful convictions.

          158.   Indeed, the Chicago Police Department’s systems for investigating and

disciplining police officers and other employees accused of the type of misconduct

that affected Plaintiff was and is, for all practical purposes, nonexistent. The

Department maintained a “code of silence” that effectively eliminated any form of

accountability, discipline, or oversight.

          159.   Chicago police officers and other employees of the City of Chicago who

manufactured criminal cases against individuals like Plaintiff had every reason to

know not only that they enjoyed de facto immunity from criminal prosecution and

departmental discipline, but also that they stood to be rewarded for closing cases no

matter what the cost. In this way, the City proximately caused abuses like the

Police Officer Defendants’ misconduct at issue in this case.




                                             52
    Case: 1:21-cv-04231 Document #: 1 Filed: 08/10/21 Page 53 of 65 PageID #:53




      160.   The misconduct described in this Count was undertaken pursuant to

the policy and practice of the City of Chicago in that the constitutional violations

committed against Plaintiff were committed either directly by, or with the

knowledge or approval of, people with final policymaking authority for the Chicago

Police Department.

      161.   The policies, practices, and custom set forth above were the moving

force behind the numerous constitutional violations in this case and directly and

proximately caused Plaintiff to suffer the grievous and permanent injuries and

damages set forth above.

                            COUNT V – 42 U.S.C. § 1983
                              Failure to Intervene

      162.   Plaintiff incorporates each paragraph of this Complaint as if fully

restated here.

      163.   In the manner described above, during the constitutional violations

described herein, one or more of the Police Officer Defendants and CCSAO

Defendants stood by without intervening to prevent the violation of Plaintiff’s

constitutional rights, even though they had the opportunity to do so.

      164.   As a result of the Defendants’ failure to intervene to prevent the

violation of Plaintiff’s constitutional rights, Plaintiff suffered pain and injury, as

well as emotional distress. These Defendants had ample, reasonable opportunities

to prevent this harm but failed to do so.




                                            53
    Case: 1:21-cv-04231 Document #: 1 Filed: 08/10/21 Page 54 of 65 PageID #:54




      165.   The misconduct described in this Count was objectively unreasonable

and was undertaken intentionally, and in total disregard of the truth and Plaintiff’s

clear innocence.

      166.   As a result of Defendants’ misconduct described in this Count, Plaintiff

suffered loss of liberty, great mental anguish, humiliation, degradation, physical

and emotional pain and suffering, and other grievous and continuing injuries and

damages as set forth above.

      167.   The misconduct described in this Count by the Police Officer

Defendants was undertaken pursuant to the policy and practice of the Chicago

Police Department, in the manner more fully described below in Count VIII.

                          COUNT VI – 42 U.S.C. § 1983
                   Conspiracy to Deprive Constitutional Rights

      168.   Plaintiff incorporates each paragraph of this Complaint as if fully

restated here.

      169.   The Police Officer Defendants, acting in concert with other co-

conspirators, known and unknown, reached an agreement among themselves to

frame Plaintiff for a crime he did not commit and thereby to deprive him of his

constitutional rights, all as described in the various paragraphs of this Complaint.

      170.   In so doing, these co-conspirators conspired to accomplish an unlawful

purpose by an unlawful means. In addition, these co-conspirators agreed among

themselves to protect one another from liability for depriving Plaintiff of these

rights.




                                          54
    Case: 1:21-cv-04231 Document #: 1 Filed: 08/10/21 Page 55 of 65 PageID #:55




       171.   In furtherance of their conspiracy, each of these co-conspirators

committed overt acts and were otherwise willful participants in joint activity.

       172.   The misconduct described in this Count was objectively unreasonable

and was undertaken intentionally, and in total disregard of the truth and Plaintiff's

clear innocence.

       173.   As a result of Defendants' misconduct described in this Count, Plaintiff

suffered loss of liberty, great mental anguish, humiliation, degradation, physical

and emotional pain and suffering, and other grievous and continuing injuries and

damages as set forth above.

       174.   The misconduct described in this Count by the Police Officer

Defendants was undertaken pursuant to the policy and practice of the Chicago

Police Department, in the manner more fully described below in Count VII.

                          COUNT VII – 42 U.S.C. § 1983
              Policy and Practice Claim Against the City of Chicago

       175.   Plaintiff incorporates each paragraph of this Complaint as if fully

restated here.

       176.   As described more fully herein, the City of Chicago is liable for the

violation of Plaintiff’s constitutional rights by virtue of its official policies.

       177.   The actions of Defendant, Burge, the Police Officer Defendants, and

Supervisory Defendants, as alleged above, were done pursuant to one or more

interrelated de facto policies, practices and/or customs of the Defendant City of

Chicago.




                                             55
    Case: 1:21-cv-04231 Document #: 1 Filed: 08/10/21 Page 56 of 65 PageID #:56




      178.   Plaintiff’s injuries were caused by the express policies, absence of

needed express policies, and widespread practices and customs of the City of

Chicago, as well as by the actions of policy-making officials for the City of Chicago.

      179.   At all times relevant to the events described in this Complaint and for

a period of time prior and subsequent thereto, the City of Chicago failed to

promulgate proper or adequate rules, regulations, policies, and procedures for: the

conduct of interrogations and questioning of criminal suspects by officers and

agents of the Chicago Police Department and the City of Chicago; the collection,

documentation, preservation, testing, and disclosure of evidence; writing of police

reports and taking of investigative notes; obtaining statements and testimony from

witnesses; and maintenance of investigative files and disclosure of those files in

criminal proceedings. In addition or alternatively, the City of Chicago failed to

promulgate proper and adequate rules, regulations, policies, and procedures for the

training and supervision of officers and agents of the Chicago Police Department

and the City of Chicago, with respect to the conduct of interrogations and the

techniques to be used when questioning criminal suspects, including juvenile

suspects and witnesses.

      180.   These failures to promulgate proper or adequate rules, regulations,

policies, and procedures were committed by officers and agents of the Chicago Police

Department and the City of Chicago, including the Defendants.

      181.   In addition, at all times relevant to the events described in this

Complaint and for a period of time prior thereto, the City of Chicago had notice of a



                                          56
    Case: 1:21-cv-04231 Document #: 1 Filed: 08/10/21 Page 57 of 65 PageID #:57




widespread practice and custom by officers and agents of the Chicago Police

Department and the City of Chicago under which individuals suspected of criminal

activity, such as Plaintiff, were routinely coerced against their will to involuntarily

implicate themselves in crimes that they had not committed. It was common that

suspects interrogated in connection with investigations within the jurisdiction of

the Chicago Police Department and the City of Chicago falsely confessed, under

extreme duress and after suffering abuse, to committing crimes to which they had

no connection.

      182.   Specifically, at all relevant times and for a period of time prior thereto,

there existed a widespread practice and custom among officers, employees, and

agents of the City of Chicago, under which criminal suspects were coerced to

involuntarily implicate themselves by various means, including but not limited to

one or more of the following: (1) individuals were subjected to unreasonably long

and uninterrupted interrogations, often lasting for many hours and even days; (2)

individuals were subjected to actual and threatened physical or psychological

violence; (3) individuals were interrogated at length without proper protection of

their constitutional right to remain silent; (4) individuals were forced to sign or

assent to oral and written statements fabricated by the police; (5) officers and

employees were permitted to lead or participate in interrogations without proper

training and without knowledge of the safeguards necessary to ensure that

individuals were not subjected to abusive conditions and did not confess

involuntarily and/or falsely; and (6) supervisors with knowledge of permissible and



                                           57
    Case: 1:21-cv-04231 Document #: 1 Filed: 08/10/21 Page 58 of 65 PageID #:58




impermissible interrogation techniques did not properly supervise or discipline

police officers and employees such that the coercive interrogations continued

unchecked.

      183.   In addition, at all times relevant to the events described in this

Complaint and for a period of time prior thereto, the City of Chicago had notice of

widespread practices by officers and agents of the Chicago Police Department and

the City of Chicago, which included one or more of the following: (1) officers did not

record investigative information in police reports, did not maintain proper

investigative files, and/or did not disclose investigative materials to prosecutors and

criminal defendants; (2) officers falsified statements and testimony of witnesses; (3)

officers fabricated police reports and other false evidence implicating criminal

defendants in criminal conduct; (4) officers failed to maintain and/or preserve

evidence and/or destroyed evidence; and/or (5) pursued wrongful convictions

through profoundly flawed investigations.

      184.   These widespread practices, individually and/or together, were allowed

to flourish because the leaders, supervisors, and policymakers of the City of Chicago

directly encouraged and were thereby the moving force behind the very type of

misconduct at issue by failing to adequately train, supervise, and control their

officers, agents, and employees on proper interrogation techniques and by failing to

adequately punish and discipline prior instances of similar misconduct, thus

directly encouraging future abuses such as those affecting Plaintiff.




                                          58
    Case: 1:21-cv-04231 Document #: 1 Filed: 08/10/21 Page 59 of 65 PageID #:59




      185.   The above widespread practices and customs, so well settled as to

constitute de facto policies of the City of Chicago, were able to exist and thrive,

individually and/or together, because policymakers with authority over the same

exhibited deliberate indifference to the problem, thereby effectively ratifying it.

      186.   As a result of the policies and practices of the City of Chicago and the

Chicago Police Department, numerous individuals have been wrongly convicted of

crimes that they did not commit.

      187.   In addition, the misconduct described in this Count was undertaken

pursuant to the policies and practices of the City of Chicago in that the

constitutional violations committed against Plaintiff were committed with the

knowledge or approval of persons with final policymaking authority for the City of

Chicago or were actually committed by persons with such final policymaking

authority.

      188.   The pattern and practice of torture and abuse at Area 2 and Area 3,

the cover-up of that abuse and the wrongful prosecutions and convictions which

resulted therefrom, were well known within Area 2 and Area 3 both well before,

during, and after Plaintiff was tortured and wrongfully convicted, including by the

command officers at Area 2, which included Defendants Burge and Martin, and

Burge’s successor, Phil Cline, as well as to former Chicago Mayor Jane Byrne and to

Richard Daley (both before and throughout his tenure as Mayor of Chicago) and

their Chiefs of Staff, successive Police Superintendents, (including Richard

Brzeczek, Fred Rice, Defendant Martin, Matt Rodriguez, Terry Hillard, and Cline),



                                           59
    Case: 1:21-cv-04231 Document #: 1 Filed: 08/10/21 Page 60 of 65 PageID #:60




to the successive OPS Directors, including Gayle Shines, and Callie Baird, various

Command Personnel, including Deputy Superintendents McCarthy, Lyons, Hoke

and Townsend, the Chiefs of Detectives, including William Hanhardt and Hillard,

to the Chicago City Council and the Chicago Police Board, and to other policy

making, command, and supervisory City and police personnel, who participated in

the cover-up and suppression of evidence, the wrongful prosecutions and convictions

of the Plaintiff and other torture victims, and the denial of their full and fair access

to the courts, inter alia, in the manner set forth in this complaint.

      189.   The interrelated pattern and practices of police torture and abuse

under Defendant Burge, and the continuing police code of silence, have been

repeatedly admitted to, and apologized for, by Chicago Mayors Daley, Emanuel and

Lightfoot, been recognized by the Chicago City Council in its unanimous passing of

the 2015 Reparations Resolution and Ordinance, by Defendant Superintendent

Martin, and by the Chicago Police Department’s Office of Professional Standards.

      190.   Additionally, these patterns and practices have also been established

by findings of the Cook County Special Prosecutors’ Office, by numerous state and

federal trial and appellate courts, by the Seventh Circuit Court of Appeals in and in

the appeal of Defendant Burge’s obstruction of justice conviction, and by several

federal court juries.

      191.   Additionally, the City of Chicago’s said failure to properly train,

discipline, monitor, control, assign, transfer, supervise, and counsel Defendants

Burge and the Police Officer Defendants, who were involved in numerous other acts



                                           60
    Case: 1:21-cv-04231 Document #: 1 Filed: 08/10/21 Page 61 of 65 PageID #:61




of torture and abuse, as well as Defendants Martin and Byrd, was also done with

deliberate indifference and likewise acted as a direct and proximate cause of the

injuries to Plaintiff.

       192.     Additionally, and/or alternatively, the involvement in, and ratification

of, the unconstitutional actions set forth above, by Chicago governmental, executive

and police policymakers, including, but not limited to, successive Police

Superintendents, including Defendants Martin and their direct subordinates, and

several Mayors, most notably Mayor Daley, who continued to publicly both ratify,

obfuscate and deny his involvement in said conduct until well after he left office in

2011, establish that said constitutional violations were directly and proximately

caused by the City of Chicago and its Police Department.

       193.     Plaintiff’s injuries were directly and proximately caused by officers,

agents, and employees of the City of Chicago, including but not limited to the

individually named Defendants, who acted pursuant to one or more of the policies,

practices, and customs set forth above in engaging in the misconduct described in

this Count.

                                   COUNT VIII
                      State Law Claim – Malicious Prosecution

       194.     Plaintiff incorporates each paragraph of this pleading as if restated

fully herein.

       195.     In the manner described more fully above, Defendants accused

Plaintiff of criminal activity and exerted influence to initiate, continue, and




                                             61
    Case: 1:21-cv-04231 Document #: 1 Filed: 08/10/21 Page 62 of 65 PageID #:62




perpetuate judicial proceedings against Plaintiff without any probable cause for

doing so.

      196.      In so doing, these Defendants caused Plaintiff to be subjected

improperly to judicial proceedings for which there was no probable cause. These

judicial proceedings were instituted and continued maliciously, resulting in injury.

      197.      Plaintiff’s criminal prosecution was terminated in his favor, in a

manner indicative of innocence.

      198.      Defendants’ actions were taken under color of law and within the scope

of their employment.

      199.      As a result of Defendants’ misconduct described in this count, Plaintiff

suffered loss of liberty, great mental anguish, humiliation, degradation, physical

and emotional pain and suffering, and other grievous and continuing injuries and

damages as set forth above.

                                 COUNT IX
        State Law Claim – Intentional Infliction of Emotional Distress

      200.      Plaintiff incorporates each paragraph of this pleading as if restated

fully herein.

      201.      Defendants’ actions, omissions, and conduct, as set forth above, were

extreme and outrageous. These actions were rooted in an abuse of power and

authority and were undertaken with the intent to cause, or with reckless disregard

for the probability that they would cause Plaintiff severe emotional distress, as more

fully alleged above.

      202.      As a direct and proximate result of the Defendants, Plaintiff suffered


                                            62
    Case: 1:21-cv-04231 Document #: 1 Filed: 08/10/21 Page 63 of 65 PageID #:63




and continues to suffer emotional distress and other grievous and continuing

injuries and damages as set forth above.

                                     COUNT X
                         State Law Claim – Civil Conspiracy

      203.      Plaintiff incorporates each paragraph of this pleading as if restated

fully herein.

      204.      As described more fully above, the Police Officer Defendants, reached

an agreement among themselves to frame Plaintiff for a crime he did not commit

and conspired by concerted action to accomplish an unlawful purpose and/or to

achieve a lawful purpose by unlawful means. In addition, these co-conspirators

agreed among themselves to protect each other from liability for depriving Plaintiff

of these rights.

      205.      In furtherance of their conspiracy, each co-conspirator committed overt

acts and was otherwise a willful participant in joint activity.

      206.      In furtherance of this conspiracy, a tortious action was committed

against Plaintiff.

      207.      As a result of the Police Officer Defendants misconduct described in

this Count, Plaintiff suffered damages as set forth above.

                                     COUNT XI
                       State Law Claim – Respondeat Superior

      208.      Plaintiff incorporates each paragraph of this pleading as if restated

fully herein.




                                            63
    Case: 1:21-cv-04231 Document #: 1 Filed: 08/10/21 Page 64 of 65 PageID #:64




      209.      While committing the misconduct alleged in the preceding paragraphs,

the Police Officer Defendants were employees, members, and agents of the City of

Chicago, acting at all relevant times within the scope of their employment.

      210.      Defendant City of Chicago is liable as principal for all state law torts

committed by its agents.

      211.      Defendant County of Cook is liable as principal for all state law torts

committed by its agents.

                               COUNT XII
      State Law Claim – Indemnification Pursuant to 745 ILCS 10/9-102

      212.      Plaintiff incorporates each paragraph of this pleading as if restated

fully herein.

      213.      Illinois law provides that public entities are directed to pay any tort

judgment for compensatory damages for which employees are liable within the

scope of their employment activities.

      214.      The Police Officer Defendants were employees, members, and agents of

the City of Chicago, acting at all relevant times within the scope of their

employment in committing the misconduct described herein.

      215.      The City of Chicago is responsible for paying any judgment entered

against the Police Officer Defendants. Plaintiff therefore demands judgment against

Defendant City of Chicago in the amounts awarded to Plaintiff against the

individual Defendants as damages, attorneys’ fees, costs, and interest.

      216.      Defendant Cook County is responsible for any judgment entered

against the CCSAO Defendants.

                                             64
    Case: 1:21-cv-04231 Document #: 1 Filed: 08/10/21 Page 65 of 65 PageID #:65




      WHEREFORE, Plaintiff Keith Walker, respectfully requests that this Court

enter a judgement in his favor and against Defendants the City of Chicago, Estate

of Jon Burge, Daniel McWeeny, John Halloran, Anthony Maslanka, William Moser,

Louis Caesar, Jack McCann, Thomas Brankin, Robert Lane, Nicholas Crescenzo,

Craig Cegielski, J. Smith, David Golubiak, J. Griffin, John Byrne, Doris Byrd, and

Unknown Employees of the City of Chicago, along with the Estate of Defendant

Leroy Martin, and Defendant County of Cook along with Defendants Nicholas Ford

and Michelle McDowell Simmons, awarding compensatory damages, attorneys’ fees,

and costs against each Defendant, and, because they acted willfully, wantonly,

and/or maliciously, punitive damages against each of the Individual Defendants,

and any other relief that this Court deems just and appropriate.

                                  JURY DEMAND

      Plaintiff Keith Walker hereby demands a trial by jury pursuant to Federal

Rules of Civil Procedure 38(b) on all issues so triable.

Dated: August 10, 2021                  Respectfully submitted,

                                        KEITH WALKER

                                        By: /s/ Sean Starr
                                            One of Plaintiff’s Attorneys

                                        Arthur Loevy
                                        Jon Loevy
                                        Steve Art
                                        Sean Starr
                                        Isabella Aguilar
                                        LOEVY & LOEVY
                                        311 N. Aberdeen, 3rd Floor
                                        Chicago, Illinois 60607
                                        (312) 243-5900
                                        sean@loevy.com

                                           65
